IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1755
                               Filed July 6, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DION MILLER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Kurt J. Stoebe,

Judge.



      A defendant appeals from his guilty plea. AFFIRMED.



      Andrew J. Smith, Storm Lake, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Dion Miller pleaded guilty by way of North Carolina v. Alford, 400 U.S. 25

(1970), to possession of less than 100 grams of cocaine with the intent to deliver,

in violation of Iowa Code section 124.401(1)(c)(2)(b) (2016). In exchange for his

guilty plea, the State agreed to dismiss charges for failure to affix a drug tax

stamp and possession of marijuana; agreed to dismiss four charges in another

county; agreed the defendant would not be required to serve the mandatory

minimum sentence; and agreed to recommend the sentence for this offense be

served concurrent to any sentence imposed following the defendant’s parole

revocation hearing.

       On appeal, the defendant contends his counsel provided constitutionally

deficient representation in allowing the defendant to plead guilty in the absence

of a factual basis in support of the guilty plea and in the absence of any showing

the defendant received a benefit from pleading guilty rather than going to trial.

       On de novo review, see State v. Finney, 834 N.W.2d 46, 49 (Iowa 2013),

we conclude the claims are without merit. The factual basis was established in

the minutes of testimony, supplemental minutes, pretrial stipulation, and thorough

plea colloquy the district court held with the defendant. See Iowa R. Crim. P.

2.8(2)(b) (setting forth requirements for taking guilty plea). The benefits of the

guilty plea are readily apparent and include significant charging and sentencing

concessions. We affirm the defendant’s convictions without further opinion. See

Iowa Ct. R. 21.26(1)(a), (b), (e).

       AFFIRMED.